Citation Nr: 0009688	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  94-20 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for generalized 
anxiety disorder with panic attacks and agoraphobia (anxiety 
disorder), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel



INTRODUCTION

The veteran had active service from October 1950 to April 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

In January 1997, the Board reviewed the veteran's case and 
remanded the claim for entitlement to an increased evaluation 
for the veteran's service-connected anxiety disorder, then 
rated 30 percent disabling, for further development, to 
include a VA examination and RO review taking into 
consideration the new rating criteria for mental disorders.  
38 C.F.R. § 4.130 (1999); formerly 38 C.F.R. § 4.132 (1996); 
See Karnas v. Derwinski, 1 Vet. App. 308 (1990); Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  That development has 
been completed.

Pursuant to the requested development, in a June 1998 
supplemental statement of the case, the RO informed the 
veteran that it had assigned a 50 percent rating for the 
veteran's anxiety disorder effective November 7, 1996, and 
continued the 30 percent rating prior to that date.  In a 
July 1998 correspondence, the veteran informed the RO that he 
was "NOT" in disagreement with the assignment of the 50 
percent disability rating, however, he raised a claim that an 
earlier effective date prior to November 7, 1996 
(specifically to January 1989) was warranted.  

As a result, in an August 1999 decision, the RO assigned the 
50 percent rating an effective date of April 13, 1993 because 
this was the date that the RO received the veteran's claim 
for an increased rating.  The veteran did not appeal this 
decision.  Thus, given that the veteran has not appealed the 
RO's August 1999 decision, the Board has no jurisdiction over 
the separate issue of entitlement to an earlier effective 
date, prior to April 13, 1993, for a 50 percent rating for 
service-connected anxiety disorder.  Thus, the Board will not 
address the separate issue of entitlement to an earlier 
effective date in this decision.

Furthermore, the veteran also raised several issues in his 
July 1998 correspondence.  First, he raised the issue of 
entitlement to a total disability rating based on individual 
unemployability (TDIU), to include extra-schedular 
consideration, based on all of the evidence of record.  
Second, he raised the issue of entitlement to service 
connection for a gastrointestinal (GI) disorder, to include 
stomach bleeding, secondary to his service-connected anxiety 
disorder.  The Board referred the GI issue to the RO in the 
previous January 1997 Remand.  The veteran appears to contend 
that he originally claimed service connection for a GI 
disorder on a secondary basis in January 1989, and it has 
never been adjudicated.  As such, the Board refers the issues 
listed in this paragraph to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran timely appealed a May 1993 RO decision 
denying a rating in excess of 30 percent for his service-
connected anxiety disorder.

2.  In a June 1998 supplemental statement of the case, the RO 
informed the veteran that it had assigned a 50 percent 
disability rating for his service-connected anxiety disorder, 
effective November 7, 1996.

3.  In August 1999, the veteran notified VA in writing that 
he was not in disagreement with the 50 percent rating 
assigned for his service-connected anxiety disorder, although 
he requested an effective date prior to November 7, 1996. 

4.  In an August 1999 decision, the RO assigned a 50 percent 
rating for the veteran's service-connected anxiety disorder 
effective April 13, 1993, the date the RO received his claim.

5.  The veteran is not in disagreement with the current 50 
percent rating for his service-connected anxiety disorder 
effective April 13, 1993, thus, as there is no issue in 
dispute, he has effectively withdrawn his appeal for this 
issue.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.200, 20.201, 20.202, 20.204 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board is initiated by filing a notice of 
disagreement.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.200, 
20.201.  Then, after the agency of original jurisdiction (RO) 
has issued the claimant a statement of the case, the appeal 
is completed by filing a substantive appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. §§ 20.200, 20.202.

In April 1994, the veteran timely filed an appeal to the RO's 
May 1993 decision, in which it denied a rating in excess of 
30 percent for his service-connected anxiety disorder.  In a 
June 1998 supplemental statement of the case, during the 
pendency of the appeal, the RO notified the veteran that it 
had assigned a 50 percent rating for his anxiety disorder 
effective November 7, 1996.

In a July 1998 written statement, the veteran informed the RO 
that he was "NOT" in disagreement with the increased rating 
assigned, although he raised the issue that an earlier 
effective date for the 50 percent rating was warranted.  

In August 1999, the RO assigned a 50 percent rating for his 
anxiety disorder effective April 13, 1993, the date the RO 
received his claim for entitlement to an increased rating.  
Therefore, given that the RO assigned a 50 percent rating 
effective to the date of claim, and the veteran indicated in 
his July 1998 correspondence that he was not in disagreement 
with the 50 percent rating, he has effectively withdrawn his 
claim for an increased rating. 

A veteran may withdraw his notice of disagreement and/or his 
substantive appeal if he so wishes, although he must do it in 
writing.  38 C.F.R. § 20.204.

After a thorough review of the record, the Board finds that 
the veteran withdrew his appeal with respect to the issue of 
entitlement to an increased rating for his anxiety disorder 
in the July 1998 correspondence, when he wrote that he was 
"NOT" in disagreement with the 50 percent disability rating.  
Moreover, once the RO made the 50 percent rating effective to 
the date of claim, the issue of entitlement to an increased 
rating was no longer in dispute.  Having met the requirements 
of 38 C.F.R. § 20.204 to effectively withdraw the claim, this 
issue is no longer properly before the Board.  Hence, a 
dismissal is appropriate in such a case.  38 U.S.C.A. § 
7105(d).


ORDER

The appeal of entitlement to a rating in excess of 50 percent 
for generalized anxiety disorder with panic attacks and 
agoraphobia is dismissed.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

